                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In the Matter of                                 )
                                                 )
WILLIAM BARRIER ROBERTS,                         )           Case No. 18-83442-CRJ11
                                                 )
       Debtor.                                   )           Chapter 11
                                                 )
                                                 )
TAZEWELL T. SHEPARD,                             )
As Trustee for the Chapter 7 Bankruptcy          )
Estate of William Barrier Roberts                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )           AP No. 21-80040-CRJ
                                                 )
ROSCOE OWEN ROBERTS,                             )
in his capacity                                  )
        Defendant.                               )
                                                 )
                                                 )

                   MOTION FOR EXTENSION OF TIME TO FILE ANSWER
                       AND REQUEST FOR STATUS CONFERENCE

       COMES NOW Stuart M. Maples as counsel for William Barrier Roberts (“Debtor”), and

moves this Honorable Court for 1) a ninety (90) day extension of time within which to file his

answer to Trustee’s Complaint for Denial of the Debtor’s Chapter 7 Discharge [Doc 1], and 2) to

set a Status Conference in this case, and as grounds therefore states as follows:

       1.      The Trustee filed his Complaint for Denial of the Debtor’s Chapter 7 Discharge on

March 21, 2021.

       2.      The largest creditor in this case, First National Bank of Pulaski, has unsecured

guaranty claims totaling $5,580,202.79.




Case 21-80040-CRJ        Doc 18    Filed 06/17/21 Entered 06/17/21 11:24:27          Desc Main
                                   Document     Page 1 of 3
        3.        This debt is secured to be paid in full by a refinance of the guaranteed debt by the

principal on this debt.

        4.        After consultation with the Bank's attorney, it has been estimated that funding for

this loan is due to be approved by the SBA in July, and that this transaction should close by the

end of August 2021.

        5.        In the event this refinance occurs and this claim is satisfied, the Trustee currently

has sufficient funds on hand to pay off remaining claims.

        6.        Counsel for the Debtor requests that this Honorable Court set a Status Conference

in this matter.

        WHEREFORE, premises considered, counsel for the Debtor prays that this Honorable

Court 1) allow an additional ninety (90) days, until September 16, 2021, within which to answer

the Trustee’s Complaint, 2) to set a Status Conference in this matter, and for such other and further

relief as this Court deems just and proper.

        Respectfully submitted on June 17, 2021.

                                                                /s/ Stuart M. Maples
                                                                STUART M. MAPLES
                                                                (ASB-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
(256) 489-9779 – Telephone
(256) 489-9720 – Facsimile
smaples@mapleslawfirmpc.com




Case 21-80040-CRJ           Doc 18    Filed 06/17/21 Entered 06/17/21 11:24:27             Desc Main
                                      Document     Page 2 of 3
                                CERTIFICATE OF SERVICE

         I do hereby certify that on June 17, 2021, the foregoing document was electronically filed
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record, and on the following:

Richard Blythe
Bankruptcy Administrator
richard_blythe@alnba.uscourts.gov

Kevin D. Heard
HEARD, ARY & DAURO, LLC
303 Williams Avenue
Park Plaza, Suite 921
Huntsville, Alabama 35801
kheard@heardlaw.com

Tazewell T. Shepard IV
SPARKMAN, SHEPARD & MORRIS, PC
P.O. Box 19045
Huntsville, Alabama 35804
ty@ssmattorneys.com

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




Case 21-80040-CRJ        Doc 18    Filed 06/17/21 Entered 06/17/21 11:24:27            Desc Main
                                   Document     Page 3 of 3
